Citation Nr: 0425124	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis for the 
period of November 1996 to May 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis from May 
2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected chronic renal disease with hypertension.

4.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
pursuant to a joint motion for remand, the United States 
Court of Appeals for Veterans Claims (Court) vacated a 
September 14, 2001 Board decision to the extent it had denied 
claims for service connection for chronic bronchitis due to 
nicotine dependence, to include service connection for 
nicotine dependence, for chronic bronchitis caused by tobacco 
use in service, and for tinea versicolor, and in February 
2003, the Board remanded these claims for further medical 
development consistent with the joint motion for remand.  

At the time the Board denied the claims that were addressed 
in the Court's Order of July 2002, it also remanded the 
issues of entitlement to an evaluation in excess of 10 
percent for status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis and 
entitlement to an evaluation in excess of 30 percent for 
chronic renal disease with hypertension, finding in part that 
these issues also warranted further medical development.  
Consequently, in the Board's remand of February 2003, the 
Board requested additional medical development with respect 
to all of the above-noted issues.  Subsequent to the Board's 
remand, the record reflects that service connection for 
bronchitis and nicotine dependence have now been established, 
effective from November 1996.  With respect to the remaining 
issues on appeal, the Board finds that the requested medical 
development has been accomplished to the extent possible, and 
that these claims are now ready for appellate review.

The Board further notes that in her original claim on appeal, 
the veteran sought a compensable evaluation for status post 
urethral stenosis with recurring urinary tract infections and 
chronic renal damage.  Thereafter, a September 1998 rating 
decision established a separate 10 percent evaluation for 
status post urethroplasty due to urethral stenosis with 
recurrent cystitis and urethritis, and assigned a separate 30 
percent evaluation for chronic renal disease with 
hypertension.  In addition, an April 2004 rating decision has 
now increased the rating for status post urethroplasty due to 
urethral stenosis with recurrent cystitis and urethritis to 
40 percent, effective from May 2002.  The veteran has 
continued her appeal as to both of these issues.

Finally, the Board notes that since the veteran expressed 
disagreement with the rating assigned in the original rating 
action that established service connection for status post 
urethral stenosis with recurring urinary tract infections and 
chronic renal damage, the Board is required to consider 
entitlement to a rating higher than 30 percent for chronic 
renal disease with hypertension and to a rating higher than 
40 percent for status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis from the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the Board must consider 
entitlement to an evaluation in excess of 10 percent for 
status post urethroplasty due to urethral stenosis with 
recurrent cystitis and urethritis for the period of November 
1996 to the effective date of the 40 percent rating in May 
2002, and has separately identified this issue to more 
clearly indicate its compliance with this requirement.


FINDINGS OF FACT

1.  From November 1996 to May 2002, status post urethroplasty 
due to urethral stenosis with recurrent cystitis and 
urethritis was manifested by symptoms that did not cause 
daytime voiding at intervals less that two hours or awakening 
at night to void more than two times per night. 

2.  Since May 2002, status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis is manifested 
by symptoms that more nearly approximate incontinence 
requiring the wearing of absorbent materials which must be 
changed more than four times per day.

3.  Chronic renal disease with hypertension is manifested by 
symptoms that are not productive of more than hypertension 
controlled by continuous medication. 

4.  There are no current findings or diagnoses of tinea 
versicolor that have been related to active service.


CONCLUSIONS OF LAW

1.  From November 1996 to May 2002, the schedular criteria 
for a rating in excess of 10 percent for status post 
urethroplasty due to urethral stenosis with recurrent 
cystitis and urethritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§3.102, 4.7, 4.115a, 
4.115b, Diagnostic Code 7512 (2003).

2.  Since May 16, 2002, the schedular criteria for a 60 
percent evaluation for status post urethroplasty due to 
urethral stenosis with recurrent cystitis and urethritis have 
been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§3.102, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 
(2003).

3.  The criteria for an evaluation in excess of 30 percent 
for chronic renal disease with hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.102, 4.7, 
4.115a, 4.115b, Diagnostic Code 7502 (2003).

4.  Tinea versicolor was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate her claims and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in the rating decision of June 1997, the March 
1998 statement of the case, the rating decision of September 
1998, the supplemental statement of the case dated in 
September 1998, the Board's remand of February 2003, 
correspondence dated in April and May 2003, the April 2004 
supplemental statement of the case, and the rating decision 
of April 2004.  Quartuccio v. Principi, 16 Vet. App. 183 
(2003).  Moreover, the veteran has been advised of the 
applicable law and regulations, there is no indication that 
there are any outstanding pertinent records that are not in 
the record or sufficiently addressed by documents in the 
claims file, and to the extent the Board has given a 30 
percent rating over the period of November 1996 to May 2002, 
and a 60 percent rating from May 2002, for status post 
urethroplasty due to urethral stenosis with recurrent 
cystitis and urethritis, any failure to notify or develop 
these claims cannot be considered prejudicial to the veteran.

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the regional 
office (RO) and the Board primarily came after the appellant 
received the initial unfavorable rating action, and there is 
no notice that specifically requests that the appellant 
provide any evidence in the veteran's possession that 
pertains to the claim as addressed in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), as demonstrated by 
the foregoing communications from the RO and the Board, the 
Board finds that appellant was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
All the VA requires is that the duty to notify under VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

The Board additionally notes that the record contains 
multiple VA examination reports and numerous VA treatment 
records that further enable the Board to assess the severity 
of the veteran's service-connected disorders and the 
existence of any current findings or diagnoses of tinea 
versicolor.  Thus, based on all of the foregoing, the Board 
finds that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.


I.  Entitlement to an Evaluation in Excess of 10 percent for 
Status Post Urethroplasty due to Urethral Stenosis with 
Recurrent Cystitis and Urethritis for the period of November 
1996 to May 2002, and in Excess of 40 percent, from May 2002

Background

As was noted previously, the history of the veteran's status 
post urethroplasty due to urethral stenosis with recurrent 
cystitis and urethritis shows that service connection for 
this disability was originally granted in a June 1997 rating 
decision, at which time a noncompensable rating was assigned.  

VA medical examination in April 1997 revealed that the 
veteran weighed 100 pounds and indicated that she suffered 
from intermittent urinary tract infections since her 
urethroplasty and also urinary incontinence, pain over both 
kidneys, and urinary frequency.  Examination revealed some 
pain over both kidney areas, and the diagnosis included 
remote urethral stenosis with subsequent urethral dilation 
and urethroplasty with residuals of recurrent cystitis and 
urethritis since the surgery, and recurrent urinary tract 
infections with some residuals of chronic kidney damage.

VA outpatient records for the period of May 1997 to August 
2003 reflect that in May 1997, a VA renal scan was 
interpreted to reveal that the kidneys were somewhat small 
with thinning of the upper pole cortex.  It was also noted 
that this might reflect damage that was caused by previous 
urinary tract infections and that the bladder was quite 
small.  In March 1998, the veteran complained of frequent 
urination with a burning sensation since the previous week.  
In February 2001 and February 2002, it was noted that veteran 
complained of having a urinary tract infection.  In May 2002, 
it was noted that the veteran still had frequent urination 
and urgency, with a few accidents, and the assessment 
included voiding habit changes.  In June 2003, the veteran 
weighed 99 pounds, and although the veteran did not report a 
recent episode of urinary tract infection, it was indicated 
that she was to undergo a urinalysis the following week.  In 
August 2003, the veteran weighed 100.3 pounds.

VA genitourinary examination in August 2003 revealed that the 
veteran reported urinary frequency with difficulty emptying 
her bladder.  She also had pressure with urination and had 
urgency with a feeling that she would leak if she did not 
empty her bladder immediately.  She denied any hematuria.  
The veteran stated that she urinated 30 to 40 times a day to 
avoid any incontinence and complained of flank pain.  The 
veteran also indicated that she had had some weight loss over 
the past few years, noting that her normal weight was 106 and 
that she currently weighed 96.  She further noted that she 
had frequent urinary tract infections for which she would 
take antibiotics.  Physical examination revealed no obvious 
abnormalities but there was tenderness with pressure on her 
bladder and adnexa bilaterally.  The diagnosis was status 
post urethroplasty secondary to urethral stenosis, and that 
the veteran continued to have urinary problems with urgency, 
difficulty emptying her bladder and flank pain.

In a supplemental statement dated in February 2004, the 
August 2003 VA examiner noted that if the veteran was away 
from home, she reported that she would need to wear absorbent 
pads which would be changed every few hours.  If she was home 
during the day, she reported that she could get to the 
bathroom in time and that she did not need to wear the pads.  
The veteran also advised the examiner that she awakened three 
to four times at night to urinate.  The examiner also noted 
that the veteran voided about 20 times during the day to 
avoid incontinence, and that although this seemed more 
frequent that the average person without urinary problems, a 
patient with urinary urgency might attempt to void one to two 
times per hour to avoid embarrassment of incontinence and in 
this context, the veteran's behavior appeared to be 
consistent with her condition. 

A VA outpatient record from February 2004 reflects that a lab 
study revealed microscopic hematuria, and the assessment 
included hematuria, likely chronic urinary tract infection.  
It was also noted that the veteran reported chronic bladder 
pressure, urgency, and back pain if she held her urine too 
long.


Rating Criteria and Analysis

38 C.F.R. § 4.115b, Diagnostic Code 7512 (2003) provides that 
chronic cystitis is to be rated as voiding dysfunction and as 
the veteran's symptoms predominantly relate to voiding 
dysfunction, the Board agrees that these diagnostic criteria 
are appropriate for rating the veteran's symptoms.  A 20 
percent evaluation is assigned for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent evaluation 
contemplates requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
evaluation is provided when the use of an appliance is 
required or the wearing of absorbent materials must be 
changed more than four times a day.  38 C.F.R. § 4.115a 
(2003).

Obstructive voiding is rated at 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2003).

Urinary frequency is rated 20 percent disabling with daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a (2003).

The Board has first reviewed the evidence of record relating 
to the period of November 1996 to May 2002, and in 
considering the criteria relating to voiding dysfunction, the 
Board notes that while the veteran did complain in April 1997 
of intermittent urinary tract infections since her 
urethroplasty and also urinary incontinence, pain over both 
kidneys, and urinary frequency, there is no indication that 
the veteran was required to wear absorbent materials during 
this period or that the level of frequency met the 
requirements for either a 20 or 40 percent rating for urinary 
frequency.  There is also no indication that urinary 
retention during this period ever required intermittent or 
continuous catheterization.  

With respect to the period after May 2002, the Board 
initially notes that in considering the criteria for voiding 
dysfunction, the only criteria that would entitle the veteran 
to a higher rating would be those that provide a 60 percent 
rating for urinary incontinence requiring the wearing of 
absorbent materials which must be changed more than 4 times 
daily.  38 C.F.R. § 4.115a (2003).  In this regard, the Board 
finds that the record reflects voiding habit changes 
beginning in May 2002, that had resulted in a few accidents, 
and while she did not indicate the use of pad material until 
an interview by the August 2003 VA examiner in February 2004, 
at that time the veteran noted she would need to wear 
absorbent pads which would be changed every few hours.  In 
addition, although she further indicated that if she was home 
during the day, she could get to the bathroom in time and 
therefore did not need to wear the pads, it is unclear from 
the record how often the veteran was away from home versus at 
home.  The Board also finds the veteran to be a credible 
historian regarding her use of absorbent pads for her 
residuals of urethroplasty.  Accordingly, again giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's status post urethroplasty due to urethral stenosis 
with recurrent cystitis and urethritis is manifested by 
incontinence requiring the wearing of absorbent materials 
which must be changed more than four times per day, and that 
a 60 percent is therefore warranted for this disability under 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512 (2003).  38 
C.F.R. § 4.7 (2003).

II.  Entitlement to an Evaluation in Excess of 30 percent for 
Chronic Renal Disease with Hypertension

The history of this disability shows that a separate rating 
for chronic renal disease with hypertension was established 
by a rating decision in September 1998, at which time a 30 
percent rating was assigned, effective from November 1996, 
under 38 C.F.R. § 4.115b, Diagnostic Code 7502 (2003).

As was noted above, a May 1997 VA renal scan was interpreted 
to reveal that the kidneys were somewhat small with thinning 
of the upper pole cortex, and it was also noted that this 
might reflect damage that was caused by previous urinary 
tract infections and that the bladder was quite small.  In 
September 1997, the veteran weight was indicated to be 108.2 
pounds, and in October 1997, it was 109 pounds.  In February 
1999, the veteran's weight was 117.8 pounds, and in August 
1999, it was 112.9.  In February 2000, she weighed 111.9 
pounds.  In February 2001 and February 2002, the veteran's 
weight was 105.3.  In January 2002, the veteran weighed 107.5 
pounds.  In May 2002, the veteran weighed 108 pounds.  In 
June 2003, the veteran weighed 99 pounds, and in August 2003, 
the veteran weighed 100.3 pounds.

VA genitourinary examination in August 2003 revealed that the 
veteran complained of flank pain.  The veteran also indicated 
that she had experienced some weight loss over the past few 
years, noting that her normal weight was 106 and that she 
currently weighed 96.  She denied any hematuria or history of 
renal calculi, colic symptoms, or renal disease.  Recent 
laboratory studies from the previous few months were found to 
reveal blood urea nitrogen (BUN) of 11 with normal range 
between 10 to 20, creatine of 0.7 with normal range of .7 to 
1.4, and the examiner noted that none of the veteran's 
urinalyses showed any protein in her urine.  Physical 
examination revealed no obvious abnormalities but there was 
tenderness with pressure on her bladder and adnexa 
bilaterally.  The diagnosis was status post urethroplasty 
secondary to urethral stenosis, and that the veteran 
continued to have urinary problems with urgency, difficulty 
emptying her bladder and flank pain.

A VA outpatient record from October 2003 reflects that the 
veteran weighed 101.2 pounds.  In mid February 1994, the 
veteran weighed 99.4 pounds.  

In a supplemental statement dated in February 2004, the 
August 2003 VA examiner noted that the veteran's blood 
pressure readings for her last several visits to the VA 
medical center were 127/56 in August 2003, 174/69 on October 
14, 2003, and 155/90 on October 21, 2003.  The examiner also 
noted that the veteran's blood pressure medicine, Lisinopril, 
was increased to 20 milligrams (mgs) daily by Dr. M, and that 
the veteran reported taking her medicine on a daily basis.  
The veteran denied that she required dialysis.  

A VA outpatient record from February 2004 reflects that a lab 
study revealed microscopic hematuria, and the assessment 
included hematuria.  A blood pressure report from February 
2004 reflects periodic readings since November 1999, which do 
not reflect diastolic readings of 90 or more.  A chemistry 
profile from February 2004 reflects BUN of 16 and creatine at 
1.  The last blood pressure reading was 129/75, in February 
2004. 


Rating Criteria and Analysis

The veteran's chronic renal disease with hypertension is 
appropriately rated under the diagnostic criteria for chronic 
nephritis found in 38 C.F.R. § 4.115b, Diagnostic Code 7502 
(2003), which provides that chronic nephritis is to be rated 
as renal dysfunction.  

Renal dysfunction is rated as 30 percent disabling when 
albumin is constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is provided for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent rating is provided 
for persistent edema and albuminuria with BUN 40 to 80 mg %, 
or creatine 4 to 8 mg %; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent rating is provided 
for symptoms requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg %; or, 
creatine more than 8 mg %; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.

In reviewing the evidence as to this issue, the Board first 
notes that the RO provided a separate rating for renal 
dysfunction on the assumption that positive findings in 1997 
were suggestive of renal damage.  The Board notes, however, 
that there is no current diagnosis of renal disease.  

The Board also notes that while the veteran is clearly on 
medication for hypertension, she has not had readings that 
would justify a higher rating under Diagnostic Code 7101, her 
chemistry results have not demonstrated that there is any 
protein in her urine, and BUN and creatine results were 
within normal limits.

Moreover, the Board has alternatively considered the 
veteran's claim of significant weight loss, but while the 
veteran appreciates that there is an indication that the 
veteran's weight went down to 96 at the time of her VA 
examination in August 2003, it has otherwise been shown to be 
consistently at 100 or above for the relevant time period 
before and after August 2003.  Consequently, the Board does 
not find that the veteran's weight loss has been appreciable 
or is, together with other symptoms, sufficient to warrant a 
higher rating.  In addition, even if the veteran's normal 
weight was conceded to be 106, under the most recent criteria 
relating to weight loss (38 C.F.R. § 4.112 (2003)), even 
minor weight loss of 10 to 20 percent of the veteran's 
baseline weight must be sustained for three months or longer 
and the maximum difference in August 2003 was less than 10 
percent of her baseline weight, and within the three months 
following her noted weight of 96 in August 2003 (October 
2003), her weight was shown to be back to 101.2.  

In summary, the lack of protein in the urine, definite 
decrease in kidney function, or hypertension at least 40 
percent disabling preclude a 60 percent rating for renal 
dysfunction, and the veteran's BUN, creatine levels, weight 
loss, and/or cardiovascular or other related organ impairment 
do not warrant entitlement to a rating in excess of 30 
percent for chronic renal disease with hypertension.

III.  Entitlement to Service Connection for Tinea Versicolor

Background

The service medical records include the December 1972 
entrance examination which noted that the veteran's skin was 
within normal limits.  On June 3, 1974, she was noted to have 
a macular rash on her skin which she stated was non-pruritic.  
The impression was rule out tinea versicolor.  During an 
October 1974 fitness for duty examination, she checked "yes" 
next to skin disease.  The examination itself was negative.  
At the time of the December 1975 discharge examination, she 
again checked "yes" next to skin disease.  The examination 
noted a history of tinea versicolor.

The record included numerous VA outpatient treatment reports 
developed between March 1986 and October 1997.  On September 
23, 1991, she was seen for Grade II to III acne.  There were 
multiple cysts on her neck, upper back and shoulders.  There 
was old scarring to the face and excoriations on the back.

The veteran was afforded a VA examination in April 1997.  She 
stated that she had developed macular lesions on her back and 
neck.  She stated that she had been diagnosed with tinea 
versicolor in 1974.  The examination noted that she had 
lesions of tinea versicolor on her back and at the hairline 
in the posterior cervical area.  The diagnosis was tinea 
versicolor.

VA outpatient records from April 1999 reflect that 
examination revealed erythematous papules with few small 
cysts on the cheeks bilaterally, with few areas of scarring.  
The assessment was acne.  

August 2003 VA skin diseases examination revealed that the 
veteran reported year-round problems with tinea versicolor 
since service for which she used sulfa-type cream.  She 
described the patches as mostly on her back and neck, and 
that they would sometimes begin in her lower scalp and spread 
to her neck.  Physical examination revealed multiple 
hypopigmented macules which measured about 7 millimeters in 
diameter.  These macules were annualar and many had a pink 
dot in the center.  There was no peeling of the skin, and no 
erythema.  There were also a few scattered lesions on her 
anterior chest, but the majority were on her back and 
shoulders.  The diagnosis was history of tinea versicolor in 
the service and hypopigmented lesion on the shoulder and 
back.  

October 2003 VA dermatological examination revealed areas of 
hypopigmentation of the veteran's upper back and chest.  It 
was noted that potassium hydroxide (KOH) was negative.  The 
impression was acne scarring versus post-inflammatory lesions 
of tinea versicolor, and light brown macule of the left mid 
lower back.  The examiner commented that the veteran's 
military records supported that she contracted tinea 
versicolor while in the military.  However, the examiner 
could not get a positive KOH to prove that she currently or 
previously had tinea versicolor.  Therefore, the examiner 
could not say that she previously had the condition and could 
not prove it at this time with a KOH.  The examiner noted 
that the KOH scraping was the definitive way to prove the 
diagnosis of tinea versicolor.  The examiner further 
commented that tinea versicolor tended to be a chronic 
condition that remitted and then recurred.  It was usually 
treated topically with Selsun or Nizoral shampoo and could 
also be treated with oral medication.  The examiner stated 
that it had no serious side effects and was mostly a cosmetic 
nuisance.  There was also a diagnosis of probable lentigo.


Analysis

In the instant case, there is evidence that the veteran was 
treated on one occasion in service for a condition that was 
believed to be tinea versicolor in June 1974.  At her 
discharge in December 1975, this condition was noted by 
history.  

However, while there was also a diagnosis of tinea versicolor 
at the time of the veteran's VA examination in April 1997, 
the evidence since that examination does not support the 
presence of this disease by way of diagnosis, complaint, 
treatment, or laboratory findings consistent with either a 
current or past diagnosis.  The Board finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  This conclusion is based on the statutory 
language that provides that compensation is only authorized 
where there is a "disability," not the transitory showing 
of "disability" at some intermediate point between disease 
or injury in service and the current adjudication.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Moreover, the veteran has not been shown to have the type of 
medical expertise to diagnose tinea versicolor or to link 
such a skin disorder to certain experiences or diagnoses she 
had during service.  Espiritu v. Derwinksi, 2 Vet. App. 492 
(1992).  

The Board also notes that while the veteran may have suffered 
from an episode of tinea versicolor during service and there 
was a diagnosis in April 1997, the silence of the service 
medical records from June 1974 to her discharge in December 
1975, and the lack of treatment or evaluation for this 
condition before or after April 1997, is against a finding 
that the one acute episode of this condition in service 
resulted in the development of a chronic condition.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post urethroplasty due to urethral stenosis with 
recurrent cystitis and urethritis for the period from 
November 1996 to May 2002 is denied.

Entitlement to a 60 percent evaluation for status post 
urethroplasty due to urethral stenosis with recurrent 
cystitis and urethritis from May 16, 2002, is granted.

Entitlement to an evaluation in excess of 30 percent for 
chronic renal disease with hypertension is denied.

The claim for service connection for tinea versicolor is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



